Citation Nr: 0821650	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-38 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right kidney 
disability.

2.  Entitlement to service connection for nodules on face, 
chest, testicles, legs, neck and nose to include sebaceous 
cyst.

3.  Entitlement to service connection for chloracne.

4.  Entitlement to service connection for left lung cancer.  

5.  Entitlement to a higher initial rating for service-
connected shortened second toe, left status post hammer toe 
release with numbness and weakness, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which addressed several 
issues.  A notice of disagreement regarding the issues of 
right kidney disability, nodules, chloracne, left lung 
disability, and toe disability was filed in August 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in November 2004.  The 
veteran withdrew a request for a Board hearing in September 
2006.  

The right kidney and left lung service connection issues are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.

FINDINGS OF FACT

1.  Nodules were not manifested during active service or for 
many years thereafter, nor are nodules otherwise causally 
related to service.

2.  Chloracne was not manifested during active service or 
within one year of the veteran's last exposure to herbicide 
agents during service, nor is chloracne otherwise shown to be 
related to service.

3.  The veteran's service-connected shortened second toe, 
left status post hammer toe release with numbness and 
weakness is not productive of severe incomplete paralysis or 
amputation of one or two toes, other than great, with removal 
of metatarsal head.  


CONCLUSIONS OF LAW

1.  Nodules were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Chloracne was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for shortened second toe, left status post 
hammer toe release with numbness and weakness have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71, 4.124, Diagnostic Codes 5172, 8525 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in May 2002 and June 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection or increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection and increased 
rating, the veteran is not prejudiced by the failure to 
provide him that further information.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of shortened second toe, left status 
post hammer toe release with numbness and weakness and the 
effect of that worsening on employment and daily life.  The 
Board believes it significant that the veteran has been 
represented in the claims process by Disabled American 
Veterans, which organization represents numerous veterans.  
The Board believes it reasonable to expect that this service 
organization, as the veteran's agent, duly informs the 
claimants of the rating criteria and the types of evidence 
necessary to obtain higher ratings for service-connected 
disabilities.  Moreover, at the March 2006 VA examination the 
veteran reported complaints as to the effect the left hammer 
toe disability had in daily life, thus demonstrating actual 
knowledge of the elements outlined in Vazquez .  No useful 
purpose would be served by remanding to the RO to furnish 
notice as to elements of his claim which the veteran has 
already effectively been made aware of.  Such action would 
not benefit the veteran.  

With regard to the issues being decided on the merits in the 
following decision, the RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  The evidence of record contains the veteran's 
service medical records and post-service VA and private 
medical records.  The evidence of record also contains VA 
examinations performed in May 2002 and March 2006.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Nodules

Analysis

Service medical records dated in January 1960 reflect that 
the veteran was diagnosed with phimosis.  Service medical 
records dated in March 1972 reflect that the veteran was 
diagnosed with lymphodenopathy.  A service Report of Medical 
Examination dated in September 1972 for separation purposes 
reflects that the veteran's skin, lymphatics were clinically 
evaluated as normal.  A service Report of Medical History 
dated in September 1972 reflects that the veteran checked the 
'no' box for skin diseases.  

VA outpatient treatment records dated in August 1999 reflect 
that the veteran was diagnosed with ascending polyp (tubular 
adenoma), transverse polyp (tubular adenoma), and sigmoid 
polyp (hyperplastic polyp).  In February 2000, the veteran 
was assessed with a definite enlarged/tender left cervical 
node and possible infection.  In May 2000, the veteran was 
provisionally diagnosed with an enlarged submental gland and 
possible left nasal polyp.  In February 2002, the veteran was 
assessed with left neck; lymph node holding.  

The veteran underwent a VA examination in May 2002.  He 
reported that he had nodules removed from the face, chest, 
legs, neck, and nose.  He stated that he also had a 
thoracotomy to remove nodules from the left lung.  He claimed 
that the nodules were no longer present.  He reported that he 
had one lesion on his face that had been present for many 
years.  He stated that he never had surgery on his testicle, 
although there was a nodule on the testicle.  The examiner 
noted that the nodules were benign, and stated that there was 
no knowledge of what the lesions consisted of.  

Upon physical examination, the examiner noted that the 
testicles were normal.  The right testicle was more sensitive 
to palpation than the left.  There was a one-half centimeter 
sebaceous cyst on the left cheek.  There were no other cysts 
found on the trunk, face, or neck.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that any nodules are 
etiologically related to service or any incident therein.  On 
separation from service, the skin, lymphatics were clinically 
evaluated as normal.  The clinically normal skin, lymphatics 
finding on separation examination is significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no nodule type disability was present at 
that time.  The Board views the examination report as 
competent evidence that there was no nodule disability at 
that time.  Also of significance is the fact that at the time 
of his September 1972 examination, the veteran did not report 
any skin complaints and checked the 'no' box for skin 
diseases.  This suggests that the veteran himself did not 
believe that he had any ongoing nodule problem at that time.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing nodule disability for over 26 years between the 
period of active duty and the evidence showing nodules is 
itself evidence which tends to show that no nodule disability 
was incurred as a result of service.  

While acknowledging the veteran's belief that his nodules are 
due to service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for nodules is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Chloracne

Analysis

The veteran contends the chloracne may have resulted from 
Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
Service medical records reflect that the veteran served in 
the Republic of Vietnam during the Vietnam Era, therefore, 
his exposure to toxic herbicides is presumed.  See 38 
U.S.C.A. §§ 1116, 1154.  However, service connection for 
chloracne will be only be presumed if the condition becomes 
manifest to a degree of 10 percent disabling or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during service.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Service medical records do not show a finding of chloracne.  
With regard to skin problems, dermatophytosis of the left 
foot has already been service-connected.  Reports of service 
medical examinations in 1969, 1971 and 1972 show the skin was 
clinically evaluated as normal.  A service Report of Medical 
Examination dated in September 1972 for separation purposes 
reflects that the veteran's skin was clinically evaluated as 
normal.  A service Report of Medical History dated in 
September 1972 reflects that the veteran checked the 'no' box 
for skin diseases.  

At this point, the Board also notes that special VA 
dermatological examination in February 1974 resulted in 
findings of tinea, left medial foot and left anterior 
plantae, minimal, but no finding of chloracne.  Service 
connection has already been established for dermatophytosis 
of the left foot.  The record does not contain any diagnosis 
of chloracne during service or within one year of discharge.  
In fact, review of the record does not show any medical 
diagnosis of chloracne.  The veteran has not submitted any 
medical evidence to support any post-service treatment of 
chloracne.

In sum, there is no persuasive evidence that the veteran now 
suffers from chloracne which is related to his service.  The 
Board gives considerable weight to the absence of evidence, 
of any chloracne during service, supported by the clinically 
normal evaluation of skin on the September 1972 separation 
examination.  Also of significance is the fact that at the 
time of his September 1972 examination, the veteran did not 
report any skin complaints and checked the 'no' box for skin 
diseases.  This suggests that the veteran himself did not 
believe that he had any ongoing chloracne problem at that 
time.  There is otherwise no evidence of chloracne within one 
year of last exposure to herbicides during service to allow 
application of the presumption based on the veteran's Vietnam 
service, nor is there any evidence that any current chloracne 
is otherwise causally related to such service.  Thus, service 
connection for chloracne is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Shortened second toe, left status post hammer toe release 
with numbness and weakness

Criteria & Analysis

The issue on appeal involves the veteran's request for 
increased disability evaluation for service-connected 
disability.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

An August 2003 rating decision granted service connection for 
shortened second toe, left status post hammer toe release 
with numbness and weakness and assigned a 10 percent 
disability rating effective January 8, 2002 under Diagnostic 
Codes 5172-8525.  

Diagnostic Code 8525 provides ratings for paralysis of the 
posterior tibial nerve.  Diagnostic Code 8525 provides that 
mild incomplete paralysis is rated 10 percent disabling; 
moderate incomplete paralysis is rated 10 percent disabling; 
and severe incomplete paralysis is rated 20 percent 
disabling.  Diagnostic Code 5172 provides that amputation of 
one or two toes, other than great, with removal of metatarsal 
head is rated 20 percent disabling.  

The veteran underwent a VA examination in March 2006.  The 
veteran reported numbness in the second toe following 
surgery.  He stated that the toe hurt when he walked.  He 
denied any functional limitation on standing/walking.  He 
denied that he was receiving any treatment.  He stated that 
the effects on usual daily activities included limiting how 
far he could walk.  He denied any effect on occupation.  He 
stated that the symptoms occurred daily.  

Upon physical examination, the examiner noted that the 
veteran's second toe was shortened and he was unable to flex 
or extend it with the other toes.  There was no evidence of 
abnormal weight bearing such as calluses, abnormal shoe wear 
pattern, or skin breakdown.  Arch characteristics were found 
to be normal.  The alignment of Achilles tendon, both weight 
bearing and non-weight bearing, was normal.  There was no 
plantar tenderness.  There was pain with manipulation as 
present in the second toe with passive range of motion.  
There was no edema, weakness, or instability.  There was no 
active range of motion.  Pain was noted during passive range 
of motion and throughout range of motion.  There was no 
additional limitation following repetitive range of motion.  
The examiner diagnosed prior resection about the second toe 
proximal interphalangeal.  

Criteria set forth in Diagnostic Code 8525 require severe 
incomplete paralysis to receive an increased rating.  The 
medical evidence fails to establish severe incomplete 
paralysis of the second toe.  For example, the VA examiner 
found no evidence of abnormal weightbearing, arch 
characteristics, or alignment of Achilles tendon.  
Furthermore, there was no edema, weakness, or instability.  

Criteria set forth in Diagnostic Code 5172 requires 
amputation of at least one toe with removal of metatarsal 
head for an increased rating.  There is no evidence of 
amputation of at least one toe with removal of metatarsal 
head.  

Based on the foregoing analyses, the preponderance of the 
medical evidence is against finding pertinent symptomatology 
which meets the applicable criteria for a higher disability 
rating for the veteran's shortened second toe, left status 
post hammer toe release with numbness and weakness.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported pain 
in the second toe when walking since undergoing corrective 
surgery in 1961.  The Board finds that the present 10 percent 
rating takes into consideration the veteran's complaints of 
pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for a higher rating.  See DeLuca, 
8 Vet. App. at 204-07.  

The Board additionally finds that there is no evidence of 
record that the veteran's service-connected shortened second 
toe caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  In the instant case, to the extent that the 
veteran's service connected shortened second toe interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a compensable rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for nodules on face, chest, testicles, 
legs, neck and nose to include sebaceous cyst is not 
warranted.  Service connection for chloracne is not 
warranted.  An initial disability rating in excess of 10 
percent for shortened second toe, left status post hammer toe 
release with numbness and weakness (also claimed as 
amputation, second toe) is not warranted.  To this extent, 
the appeal is denied. 


REMAND

Service medical records document a kidney infection in the 
1960's as well as other genitor-urinary complaints.  Service 
connection has already been established for prostatitis with 
epididymitis.  In view of the inservice medical findings and 
the recent medical findings of renal cell carcinoma, the 
Board believes that a VA medical examination with opinion is 
necessary to fully meet the duty to assist the veteran. 

Likewise, the Board believes that a VA examination and 
opinion are necessary with regard to the claimed left lung 
cancer.  Service medical records show lung problems ad a left 
chest thoracotomy was in fact performed during service 
(service connection has already been established for that 
disability).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
renal cell carcinoma and left lung 
cancer.  The claims file must be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  

With regard to the right kidney cancer 
claim, the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that right kidney 
cancer is causally related to service, to 
include any pertinent symptoms noted 
during service.  

With regard to left lung cancer, the 
appropriate examiner should report 
whether the veteran has left lung cancer 
and, if so, whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such left lung cancer 
is causally related to service, to 
include the left chest thoracotomy.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


